Bliss, Judge,
delivered the opinion of the court.
Two transcripts are filed: one by respondent, with motion to affirm judgment because appellant had neglected to bring up his transcript, and one by appellant, with motion for leave to docket. Without going into the facts in detail, the affidavits show great negligence on the part of the appellant in bringing up the transcript after the counsel were fully advised that the time had passed. If the failure to file it on the proper day was the result of accident or mistake, that failure, when discovered, should be followed up by promptness and diligence, which were wholly wanting in the present case. The motion for leave to docket is overruled, and the judgment below is affirmed.
The other judges concur.